          Case 1:20-cr-00581-PAC Document 13 Filed 11/10/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                      Protective Order

                v.                                                             20 Cr. 581 (PAC)

 Damian Chavez,
   a/k/a “Mario,” and

 Rene Braulio Lopez Salcido,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a)(1)(E), the

Court hereby finds and orders as follows:

       WHEREAS, the Government has made and will make disclosure to the defendant of non-

public documents, objects and information, including electronically stored information (“ESI”),

pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s

general obligation to produce exculpatory and impeachment material in criminal cases. The

Government’s disclosure material may include material that (i) affects the privacy and

confidentiality of individuals; (ii) would impede, if prematurely disclosed, the Government’s

ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if

publicly disseminated; and (iv) that is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case, all of which will be referred

to herein as “disclosure material.”
          Case 1:20-cr-00581-PAC Document 13 Filed 11/10/20 Page 2 of 5




NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

        1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

        2. Disclosure material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action;

            (b) Prospective witnesses for purposes of defending this action.

        3. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

        4. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

        5. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued

during the course of the investigation, from various computers, cell phones, and other devices and

storage media. Among the seized ESI, the Government has obtained a search warrant for

cellphones seized incident to the arrest of Mr. Chavez and Mr. Lopez Salcido (the “Defendants’


                                                   2
            Case 1:20-cr-00581-PAC Document 13 Filed 11/10/20 Page 3 of 5




Cellphones”). If all counsel consent, the Government is authorized to disclose to counsel for the

defendants, for use solely as permitted herein, the entirety of the Defendants’ Cellphones; the

defendants, defense counsel, and personnel for whose conduct counsel is responsible, i.e.,

personnel employed by or retained by counsel, may review the seized ESI disclosure material to

identify items pertinent to the defense; and they shall not further disseminate or disclose any

portion of the seized ESI disclosure material except as otherwise set forth under this Order.

       6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, consistent with the Rules of Professional

Responsibility, within a reasonable time following the expiration of the period for direct appeal

from any verdict in the above-captioned case; the period of direct appeal from any order dismissing

any of the charges in the above-captioned case; or the granting of any motion made on behalf of

the Government dismissing any charges in the above-captioned case, whichever date is later. If the

disclosure material is provided to any prospective witnesses, counsel shall make reasonable efforts

to seek the return or destruction of such materials.

       7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                     Retention of Jurisdiction
       8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


                                                  3
        Case 1:20-cr-00581-PAC Document 13 Filed 11/10/20 Page 4 of 5




AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________               Date: ____11/6/2020__________
    Rushmi Bhaskaran
    Assistant United States Attorney

    Annalisa Miron                                        11/6/2020
   ___________________________                  Date: _____________________
   Annalisa Mirón
   Counsel for Damian Chavez


   ___________________________                  Date: _____________________
   Michael Tremonte
   Counsel for Braulio Rene Lopez Salcido


SO ORDERED:

Dated: New York, New York
       November __, 2020

                                                _________________________________
                                                THE HONORABLE PAUL A. CROTTY
                                                UNITED STATES DISTRICT JUDGE




                                            4
Case 1:20-cr-00581-PAC Document 13 Filed 11/10/20 Page 5 of 5




       10
